Name: Commission Regulation (EEC) No 20/81 of 1 January 1981 fixing, for the period from 1 January to 15 July 1981, the minimum purchase price applicable in Greece for oranges delivered for industrial processing and the financial compensation to be paid after processing
 Type: Regulation
 Subject Matter: food technology;  prices;  public finance and budget policy;  Europe;  plant product
 Date Published: nan

 1 . 1 . 81 No L 2/ 11Official Journal of the European Communities COMMISSION REGULATION (EEC) No 20/81 of 1 January 1981 fixing, for the period from 1 January to 15 July 1981 , the minimum purchase price applicable in Greece for oranges delivered for industrial processing and the financial compensation to be paid after processing Whereas application of the abovementioned criteria results in the minimum prices and financial compensation applicable for oranges in Greece for the period 1 January to 15 July 1981 being fixed at the levels set out below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece ('), Having regard to Council Regulation (EEC) No 10/ 81 of 1 January 1981 fixing, in respect of fruit and vegetables , the general rules for implementing the 1979 Act of Accession (2), and in particular Article 9 thereof, Whereas Article 77 of the Act of Accession provided for the application in Greece of the minimum price and the financial compensation provided for in Articles 2 and 3 of Regulation (EEC) No 2601 /69 laying down special measures to encourage the processing of oranges ( 3 ), as last amended by Regu ­ lation (EEC) No 1 154 /78 ( 4); Whereas under Article 77 ( 1 ) of the Act of Accession the minimum price that processors must pay producers under the contracts referred to in Article 2 of Regulation (EEC) No 2601 /69 is to be fixed on the basis of prices paid in Greece to growers of oranges for processing , recorded during a rep ­ resentative period to be determined under the previous national system ; Whereas the representative period to be adopted has been laid down in Article 8 of Council Regulation (EEC) No 10 / 81 ; Whereas under Article 77 ( 1 ), the financial compensation shall be that applicable in the Community of Nine less the difference between the common minimum price and the minimum price applicable in Greece ; 1 . For the period from 1 January to 15 July 1981 the minimum price applicable in Greece shall be : (a) for oranges of the Biondo comune variety :  8-96 ECU per 100 kilograms net class I fruit,  7-36 ECU per 100 kilograms net class II fruit ,  5-80 ECU per 100 kilograms net class III or mixed fruit ; (b ) for class III or mixed oranges of the varieties :  Moro and Tarocco : 11-43 ECU per 100 kilograms net,  Sanguinello : 10-60 ECU per 100 kilograms net,  Sanguigno : 8-97 ECU per 100 kilograms net . 2 . These minimum prices shall be for goods ex producer's packing stations . Article 2(') OJ No L 291 , 19 . 11 . 1979 , p . 9 . O OJ No L 1 , 1 . 1 . 1981 , p . 17 . O OJ No L 324 , 27 . 12 . 1969 , p . 21 . O OJ No L 144 , 31 . 5 . 1978 , p . 5 . For the period from 1 January to 15 July 1981 the financial compensation applicable in Greece shall be : No L 2 / 12 Official Journal of the European Communities . 1 . 81 (a) for oranges of the Biondo comune variety :  Sanguinello : 7-01 ECU per 100 kilograms net, Sanguigno : 5-38 ECU per 100 kilograms net .  5-37 ECU per 100 kilograms net grade I fruit ,  3-77 ECU per 100 kilograms net grade II fruit ,  2-21 ECU per 100 kilograms net grade III or mixed fruit ; Article 3 (b) for grade III or mixed fruit of the varieties :  Moro and Tarocco : 7-84 ECU per 100 kilograms net , This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS